Order filed August 8, 2017




                                       In The

                       Fourteenth Court of Appeals
                                    ____________

                                NO. 14-17-00050-CV
                                   ___________
                 ROBERT LEE SLAUGHTER, SR., Appellant
                                         V.
                           CARVEL JOHNSON, Appellee


                       On Appeal from the 215th District Court
                                Harris County, Texas
                          Trial Court Cause No. 321010215


                                     ORDER
      Appellant’s brief was due July 19, 2017. No brief or motion for extension of
time has been filed.

      Unless appellant files a brief with this court on or before August 21, 2017,
the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

                                   PER CURIAM